DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
Claims 19-30 are pending and have been considered on the merits herein.  All arguments and amendments have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21, 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the recalcitrant plant cell" at line 2 and step (iv). There is insufficient antecedent basis for this limitation in the claim. The claim recites “at least one recalcitrant plant cell” and thus, at all instances where claim 19 is directed to “the recalcitrant plant cell”, it should read “the at least one recalcitrant plant cell”.  The same is true from claims 24 and 27. 
Claims 20 and 21 recites the limitation "the cryopreservation agent" in claim 19.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 is directed to “at least one cryopreservation agent”. Thus, claims 20 and 21 should read “…wherein at least one cryopreservation agent”.  
Claims 25 and 26 are drawn to the monocotyledonous and dicotyledonous plant cell (respectively), being selected from the group consisting of …; however, the claim should read, “wherein the monocotyledonous plant cell is obtained from the plants selected from…” because the cell itself is not maize or rice, for example, but the cell is obtained from maize or rice. It is not clear, as currently written, how the cell line itself can be maize or rice. 

As per MPEP 2111.01, During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).

Recalcitrant plants cells are taken to include cell lines of NT-1, BY-2, PROLT, and T309 as disclosed by the specification (0077-0081). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US2009/0023214A1, IDS) in view of Kadkade et al. (US2005/0158699 A1, IDS), Henrickhoff et al. (US2015/0037783 A1, IDS) and Yoshida et al. (Plant Phys., 1974, p. 509-511, IDS) supported by Yoon et al. (J. of Chromatog. A, 2002, IDS) and Van Hoogevest et al. (Euro. J. Lipid Sci. Technol., 2014, p. 1088-1107). 
Regarding claims 19 and 20, Garrison teaches a method of cryopreserving and recovering at least one plant cell in a medium composition comprising 1 M glycerol and 1 M DMSO (at least one cryopreservation agent) in 100 ml of cell medium (0027, Ex. 2 and Ex. 3), MS and VP cell culture media (a cell suspension medium) (0027, 0029). The at least one plant cell is a recalcitrant plant cell line, i.e. BY-2 suspension cell line, NT-1 tobacco and T309 rice culture (a plant cell line) (0009, 0010, 0021, 0027, 0029, 0030, 0032, 0035, 0036).  The method is used to recover plant cell lines from cryopreservation to reestablish growing cell cultures that retain the genotype and phenotype of the original cryopreserved culture (0010, 0011, Ex. 6).
Regarding claim 22, Garrison teaches when culturing T309, i.e. a monocotyledonous plant cell, AA cell culture media is used, which is an art recognized monocotyledonous plant cell suspension medium.  
Regarding claims 23, 26, Garrison teaches that dicotyledonous plant cell line BY-2 is tobacco cell line, therefore a dicotyledonous plant cell established from the callus of the tobacco plant. The plant cell suspension medium is disclosed to be BY2+VP medium, therefore comprising a dicotyledonous medium.  
Regarding claim 27, the cell line disclosed by Garrison comprises a transgene (0012, 0022). 
Regarding claims 24, 25, 26, the reference teaches that monocotyledonous and dicotyledonous plants including tobacco, rice, carrot, corn, rape and cotton can be used in the media suspensions (0010) and tobacco cell lines NT-1 and BY-2 and T309 rice cells (0016, 0017). 
Regarding clams 19, 29, 30, Garrison teaches that the plant cell with medium is reduced to 4°C, maintained (acclimated to a reduced temperature) and frozen to -40°C, i.e. a temperature of less than 4°C of claim 19 and between 0 to about -196°C according to claim 30 (0030, 0031, 0035, 0036). 
Garrison does not teach the medium to comprise phosphatidylcholine or its concentration (claim 19). 
Kadkade teaches a method of cryopreserving, recovering viable plant cells from cryopreservation and regrowing (0032, 0035, ,0084-0086) at least one plant cell comprising suspending plant cells in a medium composition comprising an aqueous solution including a cryopreservation agent selected from DMSO, glycerol, propylene glycol in amounts ranging from about 1-75% according to claims 19-21 (0065, 0072, 0073), a stabilizer in the form of a phospholipid (0058, 0096) to neutralize deleterious effect which damage cellular membranes and intercalate into lipid bilayers to stabilize the plant cell membrane during cryopreservation (0012-0014, 0046, 0058, 0096), a cell suspension media (0065, 0073) and at least one plant cell, specifically a monocotyledonous or dicotyledonous plant cell selected from rice, wheat, corn, soybean, cotton, carrot, of claims 19, 24-26 for example (0038) as well as suspension cell line cultures which they teach are very valuable to preserve as these types of cultures may exhibit unique characteristics which are lost with extended time in culture (0040).  Kadkade teaches that all biological membranes have a common overall structure of lipids and protein molecules wherein the lipids are arranged as a bilayer to provide structure to the membrane and acts as an impermeable barrier to the flow of water-soluble molecules (0091). They teach that certain plant species and cell lines are recalcitrant to cryopreservation protocols due to membrane destabilization (0092).  Kadkade teaches that the addition of phospholipids which intercalate into the lipid bilayer of membranes can stabilize plant cell membranes (0096). 

Henrickhoff teaches a media composition comprising a cryopreservation agent selected from acetamide, DMSO, glycerol, ethylene glycol, methanol, propylene glycol in amounts ranging from about 2-20% (0025-0027), a cell suspension media (0027) and a eukaryotic plant cell including plant seeds and shoots (0040).  The composition also comprises lipids including phosphatidylcholine (0035) to protect the cells from damage during cryopreservation (0032-0035) as well as serve as a membrane stabilizer and antioxidant or radical scavenger for specific cell types (0033, 0039) during freezing/cryopreservation. Henrickhoff teach adding lipids in amounts of 20, 23 and 29% (0042-0044).  It is noted that Henrickhoff teaches a total lipid concentration of up to 29% and teaches total lipid content is 20% egg yolk. However, egg yolk comprises 80% phosphotidylcholine (see Yoon et al., 2002, abstract) and therefore, one would have a reasonable expectation of having a concentration of phosphatidylcholine in the media composition of 0.05% of total volume of composition.
Regarding claim 28, while the phosphatidylcholine is taught by Henrickhoff to be derived from animal and plant sources including eggs, seeds and plants (0034), it is not disclosed to be derived from the sources of claim 28, absent evidence to the contrary, it is the Examiners position that phosphatidylcholine from animal or plant origins would function the same in the composition. In addition, soybean, rape seed, and sunflower are known to be natural sources of phosphatidylcholine, support is provided by Van Hoogevest et al. (Eur. J. Lipid. Sci. tech, 2014), who teach the purification of phosphatidylcholine from natural sources including soybean, rapeseed, and sunflower (section 2-2.3, Table 1-6), therefore using art recognized natural sources to obtain phosphatidylcholine would be an obvious choice to a posita. 
Regarding claim 21, Henrickhoff teaches the amounts of cryopreservation agents to be 2-20%, thus falling within applicant claimed 0.5-75%. 
It would have been obvious before the effective filing date of the claimed invention to add phosphatidylcholine and at the concentration taught by Henrickoff to a medium composition of Garrison for use in a method of cryopreserving at least one recalcitrant plant cell, because Kadkade teaches that plant cells and recalcitrant plant cell lines need a stabilizer in the form of a phospholipid (0058, 0096) to neutralize deleterious effect which damage cellular membranes and intercalate into lipid bilayers to stabilize the plant cell membrane during cryopreservation (0012-0014, 0046, 0058, 0096). Additionally, Kadkade teaches that certain plant species and cell lines are recalcitrant to cryopreservation protocols due to membrane destabilization (0092).  Kadkade teaches that the addition of phospholipids which intercalate into the lipid bilayer of membranes can stabilize plant cell membranes (0096). Henrickhoff teach the addition of lipids including phosphatidylcholine (0035) to protect the cells from damage during cryopreservation (0032-0035) as well as serve as a membrane stabilizer and antioxidant or radical scavenger for specific cell types (0033, 0039) during freezing/cryopreservation. 
Additional motivation to add phosphatidylcholine to media composition for freezing plant cells is provided by Yoshida who teach the primary site of freezing injury in plant cells is in the cellular membranes and in some studies the intactness of plasma membranes are lost during freezing as a result of injury. During freezing there are compositional changes to the plants which result in deleterious changes in the membranes of plants. These compositional changes are taught to happen in phospholipids, essential to the membranes, during freezing. In particular, phosphatidylcholine is degraded and decreased during freezing (intro., Results p. 510, Fig. 1, Fig.2). Yoshida teach that the decrease of phosphatidylcholine is intimately associated with freezing injury to the tissue (p. 510 1st col). 
Therefore, one of ordinary skill in the art, at the time of filing the claimed invention would have had a reasonable expectation of successfully using a media composition comprising at least one recalcitrant plant cell, at least one cryopreservation agent and a cell suspension media for cryopreserving recalcitrant plant cells and protecting said cells when phosphatidylcholine is added to the media composition given the teachings of the prior art of record, because phosphatidylcholine is taught by the prior art to protect and stabilize plant cell membranes which is necessary during cryopreservation, especially for recalcitrant plant cells.  

Claims 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2006/052835, IDS in view of Kadkade et al. (US2005/0158699 A1, IDS),  Henrickhoff et al. (US2015/0037783 A1, IDS) and Yoshida et al. (Plant Phys., 1974, p. 509-511, IDS) supported by Yoon et al. (J. of Chromatog. A, 2002, IDS) and Van Hoogevest et al. (Euro. J. Lipid Sci. Technol., 2014, p. 1088-1107). 
WO’835 teaches a method of cryopreserving and recovering at least one recalcitrant plant cell comprising suspending the plant cell in a media for cryopreservation (0012, 0013, 0017, 0018, 0023) of monocots or dicots which include transformed (transgenic) and non-transformed (non-transgenic) recalcitrant tobacco NT-1 and BY-2 cell lines and recalcitrant rice T309 cell line according to claims 19, 24-27, (0013, 0014) established from the callus (0016-0018) of the plant comprising cell suspension media NT-1 VP media, VP medium or T309, i.e. a monocotyledonous and dicotyledenous plant cell suspension media according to claims 19, 22, 23 (Table 1 and 2, claim 13), and a cryopreservation agent (0023, 0027, table 2) including 46. 06 g/L glycerol and 35.5 ml/L of DMSO according to claims 19 and 20. The plant cells in the medium is cooled to between 2-7°C for 1 hour, i.e. acclimated to a reduced temperature, the freezing process is started at 4°C followed by a continual drop and frozen to -40°C according to claims 19, 29 and 30, i.e. between applicants claimed 0°C to -196°C (0028).  WO’835 teaches cryopreserving and recovering the plant cells to establish growing cell cultures that retain genotype and phenotype of the original culture (0013). 
WO’835 does not teach the media to comprise phosphatidylcholine according to claims 19, 21 and 28. 
Kadkade teaches a method of cryopreserving, recovering viable plant cells from cryopreservation and regrowing (0032, 0035, ,0084-0086) at least one plant cell comprising suspending plant cells in a medium composition comprising an aqueous solution including a cryopreservation agent selected from DMSO, glycerol, propylene glycol in amounts ranging from about 1-75% according to claims 19-21 (0065, 0072, 0073), a stabilizer in the form of a phospholipid (0058, 0096) to neutralize deleterious effect which damage cellular membranes and intercalate into lipid bilayers to stabilize the plant cell membrane during cryopreservation (0012-0014, 0046, 0058, 0096), a cell suspension media (0065, 0073) and at least one plant cell, specifically a monocotyledonous or dicotyledonous plant cell selected from rice, wheat, corn, soybean, cotton, carrot, of claims 19, 24-26 for example (0038) as well as suspension cell line cultures which they teach are very valuable to preserve as these types of cultures may exhibit unique characteristics which are lost with extended time in culture (0040).  Kadkade teaches that all biological membranes have a common overall structure of lipids and protein molecules wherein the lipids are arranged as a bilayer to provide structure to the membrane and acts as an impermeable barrier to the flow of water-soluble molecules (0091). They teach that certain plant species and cell lines are recalcitrant to cryopreservation protocols due to membrane destabilization (0092).  Kadkade teaches that the addition of phospholipids which intercalate into the lipid bilayer of membranes can stabilize plant cell membranes (0096). 

Henrickhoff teaches a media composition comprising a cryopreservation agent selected from acetamide, DMSO, glycerol, ethylene glycol, methanol, propylene glycol in amounts ranging from about 2-20% (0025-0027), a cell suspension media (0027) and a eukaryotic plant cell including plant seeds and shoots (0040).  The composition also comprises lipids including phosphatidylcholine (0035) to protect the cells from damage during cryopreservation (0032-0035) as well as serve as a membrane stabilizer and antioxidant or radical scavenger for specific cell types (0033, 0039) during freezing/cryopreservation. Henrickhoff teach adding lipids in amounts of 20, 23 and 29% (0042-0044).  It is noted that Henrickhoff teaches a total lipid concentration of up to 29% and teaches total lipid content is 20% egg yolk. However, egg yolk comprises 80% phosphotidylcholine (see Yoon et al., 2002, abstract) and therefore, one would have a reasonable expectation of having a concentration of phosphatidylcholine in the media composition of 0.05% of total volume of composition.
Regarding claim 28, while the phosphatidylcholine is taught by Henrickhoff to be derived from animal and plant sources including eggs, seeds and plants (0034), it is not disclosed to be derived from the sources of claim 28, absent evidence to the contrary, it is the Examiners position that phosphatidylcholine from animal or plant origins would function the same in the composition. In addition, soybean, rape seed, and sunflower are known to be natural sources of phosphatidylcholine, support is provided by Van Hoogevest et al. (Eur. J. Lipid. Sci. tech, 2014), who teach the purification of phosphatidylcholine from natural sources including soybean, rapeseed, and sunflower (section 2-2.3, Table 1-6), therefore using art recognized natural sources to obtain phosphatidylcholine would be an obvious choice to a posita. 
Regarding claim 21, Henrickhoff teaches the amounts of cryopreservation agents to be 2-20%, thus falling within applicant claimed 0.5-75%. 
It would have been obvious before the effective filing date of the claimed invention to add phosphatidylcholine and at the concentration taught by Henrickoff to a medium composition of WO’835 for use in a method of cryopreserving at least one recalcitrant plant cell, because Kadkade teaches that plant cells and recalcitrant plant cell lines need a stabilizer in the form of a phospholipid (0058, 0096) to neutralize deleterious effect which damage cellular membranes and intercalate into lipid bilayers to stabilize the plant cell membrane during cryopreservation (0012-0014, 0046, 0058, 0096). Additionally, Kadkade teaches that certain plant species and cell lines are recalcitrant to cryopreservation protocols due to membrane destabilization (0092).  Kadkade teaches that the addition of phospholipids which intercalate into the lipid bilayer of membranes can stabilize plant cell membranes (0096). Henrickhoff teach the addition of lipids including phosphatidylcholine (0035) to protect the cells from damage during cryopreservation (0032-0035) as well as serve as a membrane stabilizer and antioxidant or radical scavenger for specific cell types (0033, 0039) during freezing/cryopreservation. 
Additional motivation to add phosphatidylcholine to media composition for freezing plant cells is provided by Yoshida who teach the primary site of freezing injury in plant cells is in the cellular membranes and in some studies the intactness of plasma membranes are lost during freezing as a result of injury. During freezing there are compositional changes to the plants which result in deleterious changes in the membranes of plants. These compositional changes are taught to happen in phospholipids, essential to the membranes, during freezing. In particular, phosphatidylcholine is degraded and decreased during freezing (intro., Results p. 510, Fig. 1, Fig.2). Yoshida teach that the decrease of phosphatidylcholine is intimately associated with freezing injury to the tissue (p. 510 1st col). 
Therefore, one of ordinary skill in the art, at the time of filing the claimed invention would have had a reasonable expectation of successfully using a media composition comprising at least one recalcitrant plant cell, at least one cryopreservation agent and a cell suspension media for cryopreserving recalcitrant plant cells and protecting said cells when phosphatidylcholine is added to the media composition given the teachings of the prior art of record, because phosphatidylcholine is taught by the prior art to protect and stabilize plant cell membranes which is necessary during cryopreservation, especially for recalcitrant plant cells.  

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Regarding the rejection over Garrison in view of Henrickhoff, applicant argues that Garrison teaches the technical difficulties in working with suspension cell lines and that cryopreservation results in the loss of recovery of cell lines which are recalcitrant to cryopreservation protocols. 
While Garrison does support the technical difficulties when cryopreserving recalcitrant plant cell lines, there is therefore a need to improve upon cryopreservation methods using recalcitrant plant cells and cell lines. 
Kadkade and Henrickhoff provide motivation to add lipids including phosphatidylcholine to a cryopreservation media for use in a plant cryopreservation method because Henrickhoff teaches the addition of lipids including phosphatidylcholine (0035) to cells to be cryopreserved provides enhanced stability prior to, during and post-cryopreservation and reduces apoptosis, reduces damage of membrane proteins, decreases membrane damage and protects from oxidative damage (0016, 0030, 0031). The list of cells taught by Henrickhoff are cells to which lipids, including phosphatidylcholine, are added to protect the vulnerable cells from damage during cryopreservation as well as serve as a membrane stabilizer for the specific cell
type to be frozen as well as antioxidant or radical scavenger during freezing/cryopreservation. The cells included are cells from plants seeds and plant
shoots (0040, 0088, and 0089). Plants cells are disclosed by the prior art references to
suffer from deleterious changes in the membranes during freezing and that the primary site of freezing injury is in the cellular membranes (see Yoshida). In addition, the
compositional changes happen in phospholipids, particularly phosphatidylcholine, which are essential to the membranes during freezing. Phosphatidylcholine is taught to be degraded and decreased during freezing (see Yoshida). The Henrickhoff reference teaches lipids including phosphatidylcholine serve as membrane stabilizers for cells and said cells may include plant cells.

Applicant argues that the Examiner singles out phosphatidylcholine from a broad laundry list of various types of lipids in Henrickhoff and that the reference does not exemplify the use of phosphatidylcholine with plant suspension cell lines. 

It is the Examiners position that a reference disclosure is not limited only to its preferred embodiments, but is available for all that it discloses and suggests to one of ordinary skill in the art. /n re Lamberti, 545 F.2d 747, 750 (CCPA 1976).
The Examiner is not picking and choosing “phosphatidylcholine” from the list, the reference specifically teach phosphatidylcholine to be added to a cryopreservation media to protect the cells from damage during cryopreservation (0032-0035) as well as serve as a membrane stabilizer and antioxidant or radical scavenger for specific cell types (0033, 0039) during freezing/cryopreservation. In addition, Henrickhoff is used as a secondary reference in combination with Garrison (US2009/0023214) and WO2006/052835 as the primary references teaching the plant suspension cell lines claimed. Henrickhoff suggests phosphatidylcholine as a lipid which serves as a membrane stabilizer/protectant in cryopreservation media for both plant and animal cells. Henrickhoff is used as a secondary reference in combination with Garrison (US2009/0023214) and WO2006/052835 as the primary references teaching the plant suspension cell lines claimed.

Regarding Yoshida, Applicant argues that the reference merely lists physiological responses that occur in cortical tissues of plants exposed to extreme cold and that a striking degradation of phosphatidylcholine is observed. Applicants argue that the reference teaches that the degradation during freezing may be due to an enzymatic reaction catalyzed by phospholipase D and do no postulate what effects the addition of
increased concentrations of phosphatidylcholine would have on the activity of
phospholipase D enzyme exposed to extreme cold and thus one could interpret that
extreme cold activates the enzyme that degrades phosphatidylcholine.
It is the Examiners position that Yoshida teaches that deleterious changes occur in the cellular membranes of frozen plants, i.e. compositional changes in phospholipids,
known as essential components of cellular membranes (introduction, p. 509). They
teach that phosphatidylcholine is rapidly degraded during freezing which is associated with freezing injury. Therefore, given that a component thought to be essential to
cellular membranes is damaged during freezing, one of ordinary skill in the art would be
motivated to add said component to a freezing medium for cryopreserving plant cells (p.
510, whole page, p. 511 discussion section). Applicant's argument directed to the
enzyme is not commensurate in scope with the claimed invention. Regardless, the
enzymatic degradation of phosphatidylcholine is a direct result of freezing injury in
plants.

	Regarding WO’835, applicant argues that the reference does not address methods for working with suspension cell lines and that cryopreservation results in loss of recovery of the recalcitrant cell lines.
	It is the Examiners position that the reference teaches cryopreserving recalcitrant cell lines. Secondary references Henrickhoff and Kadkade provide motivation to add lipids including phosphatidylcholine to a cryopreservation media for use in a plant cryopreservation method. Henrickhoff is discussed above.  Kadkade will be discussed below. 
Regarding Kadkade, applicant argues that Kadkade does not teach working with recalcitrant cell lines.  While Kadkade discusses cell lines and does touch on recalcitrant plant cells and cell lines and their membrane destabilization during cryopreservation, the 103 rejections have been amended in light of the applicants claim amendments to include a new combination of the previously used references. 
It is the Examiners position that Kadkade provides motivation for adding lipids to plant cells, specifically recalcitrant cell during cryopreservation because the lipids intercalate into the lipid bilayer of membranes and stabilize plant cell membranes.  Kadkade suggest adding the lipids to recalcitrant plant cells. Thereofre, Kadkade overcomes problems associated with recalcitrant plant cell lines and suggests adding lipids to stabilize plant cell membranes. Thus, both Henrickhoff and Kadkade suggest a phospholipid membrane stabilizer in necessary for cryopreservation of plant cells. 
Applicants comments directed at the benefits of using phosphatidylcholine in a cryopreservation medium for plant suspension cell lines that are recalcitrant have been considered; however, there is a unifying motivation to combine the references because the art of record acknowledges that certain plant cell lines are recalcitrant to cryopreservation protocols due to membrane destabilization and that the addition of phospholipids which intercalate into the lipid bilayer of membranes can stabilize plant cell membranes. The art teaches the addition of lipids including phosphatidylcholine to protect the cells from damage during cryopreservation as well as serve as a membrane stabilizer and antioxidant or radical scavenger for specific cell types during freezing/cryopreservation. Therefore, it is the Examiners position that the benefit of adding phosphatidylcholine, as argued, would not be surprising or unexpected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number
is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651